IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,070-01


EX PARTE STEPHEN DALE BARBEE






ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 1004856R IN THE 213TH JUDICIAL DISTRICT COURT

TARRANT COUNTY



Per Curiam.    


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In February 2006, a jury convicted Applicant of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  This Court
affirmed Applicant's conviction and sentence on direct appeal.  Barbee v. State, No. AP-75,359 (Tex. Crim. App. December 10, 2008).   
	Applicant presents four allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court adopted the State's proposed findings of fact and conclusions of law
recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied. 
	IT IS SO ORDERED THIS THE 14TH DAY OF JANUARY, 2009.

Do Not Publish